                                                                   Case 8:18-ap-01204-CB     Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28    Desc
                                                                                             Main Document     Page 1 of 17


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 jgolden@wgllp.com
                                                                      Faye C. Rasch, State Bar No. 253838
                                                                    3 frasch@wgllp.com
                                                                      Ryan W. Beall, State Bar No. 313774
                                                                    4 rbeall@wgllp.com
                                                                      650 Town Center Drive, Suite 600
                                                                    5 Costa Mesa, California 92626
                                                                      Telephone 714-966-1000
                                                                    6 Facsimile      714-966-1002

                                                                    7 Attorneys for Chapter 7 Trustee
                                                                      Thomas H. Casey
                                                                    8

                                                                    9                        UNITED STATES BANKRUPTCY COURT

                                                                   10                          CENTRAL DISTRICT OF CALIFORNIA

                                                                   11                                   SANTA ANA DIVISION
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 In re                                      Case No. 8:16-bk-15157-CB
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 MT. YOHAI, LLC, a Delaware limited         Chapter 7
                                                                      liability company,
                                                                   14
                                                                                    Debtor.                      Adv. No. __________
                              Tel 714-966-1000




                                                                   15
                                                                                                                 COMPLAINT:
                                                                   16 THOMAS H. CASEY, Chapter 7 Trustee of
                                                                      the Estate of MT. YOHAI, LLC,,             (1) TO AVOID AND RECOVER
                                                                   17                                            FRAUDULENT TRANSFER PURSUANT
                                                                                    Plaintiff,                   TO 11 U.S.C. §§ 544(b) AND 550, AND
                                                                   18                                            CALIFORNIA CIVIL CODE
                                                                             v.                                  §§ 3439.04(a)(1), 3439.07 AND 3439.09;
                                                                   19                                            (2) TO AVOID AND RECOVER
                                                                      KATHLEEN B. MANAFORT and JEFFREY           FRAUDULENT TRANSFER PURSUANT
                                                                   20 YOHAI,                                     TO 11 U.S.C. §§ 544(b) AND 550, AND
                                                                                                                 CALIFORNIA CIVIL CODE
                                                                   21               Defendants.                  §§ 3439.04(a)(2), 3439.07 AND 3439.09;
                                                                                                                 (3) TO AVOID AND RECOVER
                                                                   22                                            FRAUDULENT TRANSFER PURSUANT
                                                                                                                 TO 11 U.S.C. §§ 548(a)(1)(A) AND 550;
                                                                   23                                            (4) TO AVOID AND RECOVER
                                                                                                                 FRAUDULENT TRANSFER PURSUANT
                                                                   24                                            TO 11 U.S.C. §§ 548(a)(1)(B) AND 550;
                                                                                                                 (5) TO AVOID AND RECOVER
                                                                   25                                            FRAUDULENT TRANSFER PURSUANT
                                                                                                                 TO 11 U.S.C. §§ 547(b) AND 550; AND
                                                                   26                                            (6) TO PRESERVE AVOIDED
                                                                                                                 TRANSFERS PURSUANT TO 11 U.S.C
                                                                   27                                            § 551

                                                                   28
                                                                        1194450.1                                                               COMPLAINT
                                                                    Case 8:18-ap-01204-CB         Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28             Desc
                                                                                                  Main Document     Page 2 of 17


                                                                    1           Thomas H. Casey, the chapter 7 trustee ("Trustee" or "Plaintiff") of the estate ("the

                                                                    2 Estate") of Mt. Yohai, LLC, a Delaware limited liability company ("Debtor"), respectfully

                                                                    3 alleges as follows:

                                                                    4                          STATEMENT OF JURISDICTION AND VENUE

                                                                    5           1.     The Bankruptcy Court has jurisdiction over this adversary proceeding

                                                                    6 pursuant to 28 U.S.C. §§ 157 and 1334 and 11 U.S.C. §§ 323, 541, 542, 548, 549, 550

                                                                    7 and 551. The instant adversary proceeding is a core proceeding pursuant to 28 U.S.C.

                                                                    8 § 157(b)(2)(A), (C), (E) and (O).

                                                                    9           2.     Venue properly lies in this judicial district in that the civil proceeding arises

                                                                   10 under title 11 of the United States Code as provided in 28 U.S.C. § 1409.

                                                                   11           3.     This adversary proceeding arises out of and is related to the case entitled In
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 re Mt. Yohai, LLC, a chapter 7 case currently pending in the United States Bankruptcy
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 Court, Central District of California, the Honorable Catherine E. Bauer presiding ("the

                                                                   14 Bankruptcy Case").
                              Tel 714-966-1000




                                                                   15                                     PARTIES TO THE ACTION

                                                                   16           4.     Plaintiff is the duly-appointed chapter 7 trustee of the Bankruptcy Estate.

                                                                   17           5.     Upon information and belief, Jeffrey Yohai ("Yohai") is the managing

                                                                   18 member of Mt. Yohai, LLC, the Debtor.

                                                                   19           6.     Upon information and belief, Kathleen B. Manafort ("Manafort") is the former

                                                                   20 mother-in-law of Jeffrey Yohai.

                                                                   21                                    STATEMENT OF STANDING

                                                                   22           7.     Plaintiff has standing to bring this action pursuant to 11 U.S.C. §§ 323, 541,

                                                                   23 542, 543, 549, 550, and 551.

                                                                   24                                     GENERAL ALLEGATIONS

                                                                   25           8.     Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   26 through 7, as though fully set forth herein.

                                                                   27           9.     On December 21, 2016 ("Petition Date"), the Debtor filed a voluntary petition

                                                                   28 for relief under chapter 11 of Title 11 of the United States Code ("Bankruptcy Code"). On
                                                                        1194450.1                                       2                                      COMPLAINT
                                                                    Case 8:18-ap-01204-CB        Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28            Desc
                                                                                                 Main Document     Page 3 of 17


                                                                    1 March 21, 2018, the Court, after a hearing on a Chapter 11 status conference, converted

                                                                    2 the case to one under chapter 7.

                                                                    3           10.    On March 28, 2018, Thomas H. Casey was appointed as Chapter 7 trustee.

                                                                    4           11.    The Plaintiff is informed, believes, and alleges that the Debtor's sole asset is

                                                                    5 property located at 2521 Nottingham Ave, Los Angeles, California ("Property").

                                                                    6           12.    The Plaintiff is informed, believes, and alleges that in Schedule A of Debtor's

                                                                    7 bankruptcy schedules filed on January 27, 2017 ("Schedules"), the Debtor listed the

                                                                    8 Property and indicated the current value of its interest in the Property to be $6,500,000.00.

                                                                    9 [Dkt. No. 34].

                                                                   10           13.    The Plaintiff is informed, believes, and alleges, that in Schedule D, the

                                                                   11 Debtor listed a secured claim against the Property in the form of a Deed of Trust in favor
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 of Manafort ("Manafort Deed of Trust") in the amount of $748,000.00.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13           14.    The Manafort Deed of Trust states that it secures "the indebtedness

                                                                   14 evidenced by a promissory note dated as of July 18, 2014." A true and correct copy of the
                              Tel 714-966-1000




                                                                   15 Manafort Deed of Trust is attached hereto as Exhibit "A."

                                                                   16           15.    Plaintiff is informed, believes, and alleges that the Debtor purported to grant

                                                                   17 the Manafort Deed of Trust ("Transfer") on or about December 19, 2016 – two days before

                                                                   18 the Petition Date.

                                                                   19           16.    Plaintiff is informed, believes, and alleges that Yohai is a member of Baylor

                                                                   20 Holding LLC ("Baylor") which is the parent company of the Debtor.

                                                                   21           17.    Plaintiff is informed, believes, and alleges that Yohai is the former son-in-law

                                                                   22 of Manafort by virtue of being previously married to Manafort's daughter.

                                                                   23           18.    Plaintiff is informed, believes, and alleges that Yohai is a real estate partner

                                                                   24 of Paul Manafort, husband of Kathleen Manafort.

                                                                   25                                    FIRST CLAIM FOR RELIEF

                                                                   26       (To Avoid and Recover Preferential Transfer pursuant to 11 U.S.C. §§ 547 and 550)

                                                                   27           19.    Plaintiff incorporates each and every allegation contained in paragraphs 1

                                                                   28 through 18 inclusive, as though fully set forth herein.
                                                                        1194450.1                                      3                                    COMPLAINT
                                                                    Case 8:18-ap-01204-CB       Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28          Desc
                                                                                                Main Document     Page 4 of 17


                                                                    1           20.   The Trustee is informed, believes, and alleges that the Transfer was a

                                                                    2 transfer of an interest of the Debtor in property.

                                                                    3           21.   The Trustee is informed, believes, and alleges that the Transfer occurred

                                                                    4 less than 60 days prior to the Petition Date.

                                                                    5           22.   The Trustee is informed, believes, and alleges that the Transfer was made

                                                                    6 to or for the benefit of Defendant Manafort.

                                                                    7           23.   The Trustee is informed, believes, and alleges that the Transfer was made

                                                                    8 to Defendant Manafort on account of an alleged antecedent debt.

                                                                    9           24.   The Trustee is informed, believes, and alleges that the transfer was made

                                                                   10 while the Debtor was insolvent.

                                                                   11           25.   The Trustee is informed, believes, and alleges that by reason of the
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 Transfer, Defendant Manafort obtained more than it would have received in the chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 case if the Transfer had not been made.

                                                                   14           26.   By reason of the foregoing, the Transfer is avoidable as a preferential
                              Tel 714-966-1000




                                                                   15 transfer pursuant to 11 U.S.C. § 547(b).

                                                                   16           27.   The Trustee is entitled to set aside the Transfer pursuant to 11 U.S.C.

                                                                   17 § 547(b) and to recover the Transfer or the equivalent value of the Transfer from

                                                                   18 Defendant Manafort for the benefit of the Estate pursuant to 11 U.S.C. § 550.

                                                                   19                                 SECOND CLAIM FOR RELIEF

                                                                   20                   (To Avoid Transfer and Recover Intentionally Fraudulently

                                                                   21                   Transferred Property Under 11 U.S.C. §§ 544(b) and 550,

                                                                   22                  and Cal. Civ. Code §§ 3439.04(a)(1), 3439.07 and 3439.09)

                                                                   23           28.   Trustee incorporates each and every allegation contained in paragraphs 1

                                                                   24 through 27, inclusive, as though fully set forth herein.

                                                                   25           29.   Upon information and belief, the Transfer occurred just two days prior to the

                                                                   26 Petition Date.

                                                                   27           30.   The Transfer was made with the actual intent to hinder, delay or defraud the

                                                                   28 Debtor's creditors.
                                                                        1194450.1                                     4                                  COMPLAINT
                                                                    Case 8:18-ap-01204-CB        Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28           Desc
                                                                                                 Main Document     Page 5 of 17


                                                                    1           31.    Creditors existed at the time of the Transfer that remained unpaid as of the

                                                                    2 Petition Date.

                                                                    3           32.    The Debtor made the Transfer to or for the benefit of Defendant Manafort.

                                                                    4           33.    The Debtor received no or inadequate consideration from the Defendant.

                                                                    5           34.    The Trustee is informed and believes, and on that basis alleges, that at the

                                                                    6 time of the Transfer, there was no obligation due and owing to the Defendant Manafort.

                                                                    7           35.    The Debtor was insolvent at the time of the Transfer and/or was rendered

                                                                    8 insolvent by virtue of the Transfer.

                                                                    9           36.    By reason of the foregoing, the Transfer is avoidable, and Trustee is entitled

                                                                   10 to set aside the Transfer pursuant to 11 U.S.C. § 544(b) and California Civil Code

                                                                   11 §§ 3439.04(a)(1), 3439.07, and 3439.09 and Trustee is entitled to recover the Transfer or
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 the value of the Transfer for the benefit of the Estate pursuant to 11 U.S.C. § 550.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                                   THIRD CLAIM FOR RELIEF

                                                                   14                   (To Avoid Transfer and Recover Constructively Fraudulently
                              Tel 714-966-1000




                                                                   15                  Transferred Property Under 11 U.S.C. §§ 544(b) and 550, and

                                                                   16                      Cal. Civ Code §§ 3439.04(a)(2), 3439.07 and 3439.09)

                                                                   17           37.    Trustee incorporates each and every allegation contained in paragraphs 1

                                                                   18 through 36, inclusive, as though fully set forth herein.

                                                                   19           38.    At the time of the Transfer, the Debtor was engaged or was about to engage

                                                                   20 in a business or transaction for which the remaining assets of the Debtor were

                                                                   21 unreasonably small in relation to the business or transaction.

                                                                   22           39.    At the time of the Transfer, the Debtor intended to incur, or believed or

                                                                   23 reasonably should have believed that it would incur, debts beyond its ability to pay as they

                                                                   24 became due.

                                                                   25           40.    The Transfer was made to and for the benefit of Defendant Manafort.

                                                                   26           41.    The Debtor did not receive reasonably equivalent value for making the

                                                                   27 Transfer and did not make the Transfer in good faith.

                                                                   28
                                                                        1194450.1                                      5                                   COMPLAINT
                                                                    Case 8:18-ap-01204-CB       Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28             Desc
                                                                                                Main Document     Page 6 of 17


                                                                    1           42.   By reason of the foregoing, the Transfer is avoidable, Trustee is entitled to

                                                                    2 set aside the Transfer pursuant to 11 U.S.C. § 544(b) and California Civil Code

                                                                    3 §§ 3439.04(a)(2), 3439.07 and 3439.09, and Trustee is entitled to recover the Transfer or

                                                                    4 the value of the Transfer for the benefit of the Estate pursuant to 11 U.S.C. § 550.

                                                                    5                                  FOURTH CLAIM FOR RELIEF

                                                                    6                   (To Avoid Transfer and Recover Intentionally Fraudulently

                                                                    7                 Transferred Property Under 11 U.S.C. §§ 548(a)(1)(A) and 550)

                                                                    8           43.   Trustee incorporates each and every allegation contained in paragraphs 1

                                                                    9 through 42, inclusive, as though fully set forth herein.

                                                                   10           44.   The Trustee is informed, believes, and alleges that the Transfer occurred

                                                                   11 during the one-year period immediately preceding the Petition Date.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           45.   The Trustee is informed, believes, and alleges that the Transfer was made
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 with the actual intent to hinder, delay, or defraud Debtor's creditors.

                                                                   14           46.   The Trustee is informed, believes, and alleges that creditors existed at the
                              Tel 714-966-1000




                                                                   15 time of the Transfer that remained unpaid as of the Petition Date.

                                                                   16           47.   The Trustee is informed, believes, and alleges that Debtor received no

                                                                   17 consideration or inadequate consideration from Defendant Manafort for the Transfer.

                                                                   18           48.   The Trustee is informed, believes, and alleges that the Debtor was insolvent

                                                                   19 at the time of the Transfer and/or was rendered insolvent by virtue of the Transfer.

                                                                   20           49.   The Trustee is informed, believes, and alleges that Defendant Manafort did

                                                                   21 not take the Transfer in good faith.

                                                                   22           50.   By reason of the foregoing, the Transfer is avoidable, Plaintiff is entitled to

                                                                   23 set aside the Transfer pursuant to 11 U.S.C. § 548(a)(1)(A), and Plaintiff is entitled to

                                                                   24 recover the Transfer or the value of the Transfer for the benefit of the Estate pursuant to

                                                                   25 11 U.S.C. § 550.

                                                                   26                                   FIFTH CLAIM FOR RELIEF

                                                                   27                  (To Avoid Transfer and Recover Constructively Fraudulently

                                                                   28                 Transferred Property Under 11 U.S.C. §§ 548(a)(1)(B) and 550)
                                                                        1194450.1                                      6                                    COMPLAINT
                                                                    Case 8:18-ap-01204-CB       Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28             Desc
                                                                                                Main Document     Page 7 of 17


                                                                    1           51.   Trustee incorporates each and every allegation contained in paragraphs 1

                                                                    2 through 50, inclusive, as though fully set forth herein.

                                                                    3           52.   The Trustee is informed, believes, and alleges that at the time of the

                                                                    4 Transfer, Debtor was engaged in or was about to engage in a business or a transaction

                                                                    5 for which Debtor's remaining assets were unreasonably small in relation to the business or

                                                                    6 transaction.

                                                                    7           53.   The Trustee is informed, believes, and alleges that at the time of the

                                                                    8 Transfer, Debtor intended to incur, or believed or reasonably should have believed that it

                                                                    9 would incur, debts beyond his ability to pay as they became due.

                                                                   10           54.   The Trustee is informed, believes, and alleges that the Transfer was made

                                                                   11 to and for the benefit of Defendant Manafort.
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           55.   The Trustee is informed, believes, and alleges that Debtor did not receive
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13 reasonably equivalent value for making the Transfer.

                                                                   14           56.   The Trustee is informed, believes, and alleges that Debtor did not make the
                              Tel 714-966-1000




                                                                   15 Transfer in good faith.

                                                                   16           57.   The Trustee is informed, believes, and alleges that Defendant Manafort did

                                                                   17 not take the Transfer for reasonably equivalent value.

                                                                   18           58.   The Trustee is informed, believes, and alleges that Defendant Manafort did

                                                                   19 not take the Transfer in good faith.

                                                                   20           59.   By reason of the foregoing, the Transfer is avoidable, Plaintiff is entitled to

                                                                   21 set aside the Transfer pursuant to 11 U.S.C. § 548(a)(1)(B), and Plaintiff is entitled to

                                                                   22 recover the Transfer or the value of the Transfer for the benefit of the Estate pursuant to

                                                                   23 11 U.S.C. § 550.

                                                                   24                                   SIXTH CLAIM FOR RELIEF

                                                                   25                       (To Preserve Transfers for the Benefit of the Estate

                                                                   26                                   Pursuant to 11 U.S.C. § 551)

                                                                   27           60.   Trustee incorporates each and every allegation contained in paragraphs 1

                                                                   28 through 59, inclusive, as though fully set forth herein.
                                                                        1194450.1                                      7                                    COMPLAINT
                                                                    Case 8:18-ap-01204-CB        Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28         Desc
                                                                                                 Main Document     Page 8 of 17


                                                                    1           61.    Pursuant to 11 U.S.C. § 551, the Transfer is preserved for the benefit of the

                                                                    2 Estate as the Transfer is avoidable under 11 U.S.C. §§ 544 and 550 as set forth above.

                                                                    3

                                                                    4           WHEREFORE, Plaintiff requests that this Court enter a judgment in favor of
                                                                    5 Plaintiff and against the Defendants as follows:

                                                                    6

                                                                    7                                   On the First Claim for Relief
                                                                    8           Avoiding the Transfer and declaring that the Transfer be annulled and rendered
                                                                    9 void as a preferential transfer and for recovery of the value of the Transfer for the benefit

                                                                   10 of the Estate.

                                                                   11           Awarding the Trustee a money judgment against the Defendants, jointly and
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 severally, in the amount of the Transfer.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                                 On the Second Claim for Relief
                                                                   14           Avoiding the Transfer and declaring that the Transfer be annulled and rendered
                              Tel 714-966-1000




                                                                   15 void as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of

                                                                   16 the Estate.

                                                                   17           Awarding the Trustee a money judgment against the Defendants, jointly and
                                                                   18 severally, in the amount of the Transfer.

                                                                   19                                  On the Third Claim for Relief
                                                                   20           Avoiding the Transfer and declaring that the Transfer be annulled and rendered
                                                                   21 void as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of

                                                                   22 the Estate.

                                                                   23           Awarding the Trustee a money judgment against the Defendants, jointly and
                                                                   24 severally, in the amount of the Transfer.

                                                                   25                                 On the Fourth Claim for Relief
                                                                   26           Avoiding the Transfer and declaring that the Transfer be annulled and rendered
                                                                   27 void as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of

                                                                   28 the Estate.
                                                                        1194450.1                                     8                                   COMPLAINT
                                                                   Case 8:18-ap-01204-CB         Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28            Desc
                                                                                                 Main Document     Page 9 of 17


                                                                    1           Awarding the Trustee a money judgment against the Defendants, jointly and

                                                                    2 severally, in the amount of the Transfer.

                                                                    3                                   On the Fifth Claim for Relief

                                                                    4           Avoiding the Transfer and declaring that the Transfer be annulled and rendered

                                                                    5 void as a fraudulent transfer and for recovery of the value of the Transfer for the benefit of

                                                                    6 the Estate.

                                                                    7           Awarding the Trustee a money judgment against the Defendants, jointly and

                                                                    8 severally, in the amount of the Transfer.

                                                                    9                                   On the Sixth Claim for Relief

                                                                   10           For preservation of the Transfer for the benefit of the Estate.

                                                                   11                                      On All Claims for Relief
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12           For such other and further relief as this court may deem just and proper.
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14                                                      Respectfully submitted,
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17 Dated:           November 16, 2018                   WEILAND GOLDEN GOODRICH LLP

                                                                   18

                                                                   19                                                      By:    _/s/ Jeffrey I. Golden

                                                                   20                                                            Jeffrey I. Golden
                                                                                                                                 Attorneys for Chapter 7 Trustee
                                                                   21                                                            Thomas H. Casey
                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1194450.1                                      9                                    COMPLAINT
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 10 of 17




                            EXHIBIT A PAGE 10
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 11 of 17




                            EXHIBIT A PAGE 11
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 12 of 17




                            EXHIBIT A PAGE 12
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 13 of 17




                            EXHIBIT A PAGE 13
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 14 of 17




                            EXHIBIT A PAGE 14
Case 8:18-ap-01204-CB   Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28   Desc
                        Main Document    Page 15 of 17




                            EXHIBIT A PAGE 15
          Case 8:18-ap-01204-CB                        Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28                                     Desc
                                                       Main Document    Page 16 of 17
     B1040 (FORM 1040) (12/15)

           ADVERSARY PROCEEDING COVER SHEET                                                     ADVERSARY PROCEEDING NUMBER
                                                                                                (Court Use Only)
                   (Instructions on Reverse)

PLAINTIFFS                                                                       DEFENDANTS
THOMAS H. CASEY,                                                                KATHLEEN B. MANAFORT, an individual, and
Chapter 7 Trustee of the Estate Mt. Yohai, LLC                                  JEFFREY YOHAI, an individual
ATTORNEYS (Firm Name, Address, and Telephone No.)                                ATTORNEYS (If Known)
WEILAND GOLDEN GOODRICH LLP
650 Town Center Drive, Suite 600
Costa Mesa, CA 92626
Telephone: (714) 966-1000

PARTY (Check One Box Only)                         PARTY (Check One Box Only)
Ƒ 'HEWRU    Ƒ 86 Trustee/Bankruptcy Admin        Ƒ Debtor      Ƒ U.S. Trustee/Bankruptcy Admin
Ƒ &UHGLWRU  Ƒ 2WKHU                                Ƒ Creditor    Ƒ Other          ■


Ƒ 7UXVWHH
 ■
                                                   Ƒ Trustee
CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
(1) To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C. §§ 544(b) and 550, and California Civil Code §§ 3439.04(a)(1), 3439.07
and 3439.09; (2) To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C. §§ 544(b) and 550, and California Civil Code
§§ 3439.04(a)(2), 3439.07 and 3439.09; (3) To Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C. §§ 548(a)(1)(A) and 550; (4) To
Avoid and Recover Fraudulent Transfer Pursuant to 11 U.S.C. §§ 548(a)(1)(B) and 550; (5) To Avoid and Recover Fraudulent Transfer Pursuant
to 11 U.S.C. §§ 547(b) and 550; and (6) To Preserve Avoided Transfers Pursuant to 11 U.S.C. § 551

                                                                    NATURE OF SUIT
          (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

      FRBP 7001(1) – Recovery of Money/Property                                  FRBP 7001(6) – Dischargeability (continued)
Ƒ 11-Recovery of money/property - §542 turnover of property                      Ƒ  61-Dischargeability - §523(a)(5), domestic support
Ƒ2 12-Recovery of money/property - §547 preference                               Ƒ  68-Dischargeability - §523(a)(6), willful and malicious injury
Ƒ1 13-Recovery of money/property - §548 fraudulent transfer                      Ƒ  63-Dischargeability - §523(a)(8), student loan
Ƒ3 14-Recovery of money/property - other                                         Ƒ  64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
      FRBP 7001(2) – Validity, Priority or Extent of Lien
Ƒ 21-Validity, priority or extent of lien or other interest in property          Ƒ  65-Dischargeability - other

                                                                                 FRBP 7001(7) – Injunctive Relief

Ƒ
      FRBP 7001(3) – Approval of Sale of Property                                Ƒ  71-Injunctive relief – imposition of stay
      31-Approval of sale of property of estate and of a co-owner - §363(h)      Ƒ  72-Injunctive relief – other

      FRBP 7001(4) – Objection/Revocation of Discharge
Ƒ 41-Objection / revocation of discharge - §727(c),(d),(e)                       FRBP 7001(8) Subordination of Claim or Interest
                                                                                 Ƒ 81-Subordination of claim or interest
      FRBP 7001(5) – Revocation of Confirmation
Ƒ 51-Revocation of confirmation                                                  FRBP 7001(9) Declaratory Judgment
                                                                                 Ƒ 91-Declaratory judgment
      FRBP 7001(6) – Dischargeability
Ƒ 66-Dischargeability - §523(a)(1),(14),(14A) priority tax claims             FRBP 7001(10) Determination of Removed Action
                                                                              Ƒ
Ƒ 62-Dischargeability - §523(a)(2), false pretenses, false representation,        01-Determination of removed claim or cause

      actual fraud                                                            Other
Ƒ 67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny Ƒ SS-SIPA Case – 15 U.S.C. §§78aaa et.seq.
                   (continued next column)                                    Ƒ 02-Other (e.g. other actions that would have been brought in state court
                                                                                         if unrelated to bankruptcy case)
Ƒ Check if this case involves a substantive issue of state law                   Ƒ Check if this is asserted to be a class action under FRCP 23
Ƒ &KHFN LI D MXU\ trial is demanded in complaint                                 Demand $
Other Relief Sought
       Case 8:18-ap-01204-CB                 Doc 1 Filed 11/16/18 Entered 11/16/18 10:04:28                             Desc
                                             Main Document    Page 17 of 17
  B1040 (FORM 1040) (12/15)

                   BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                        BANKRUPTCY CASE NO.
Mt. Yohai, LLC, a Delaware limited liability company 8:16-bk-15157-CB
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                   NAME OF JUDGE
Central District of California                                         Santa Ana                         Hon. Catherine Bauer
                                      RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                ADVERSARY
                                                                                                         PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                   NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)
/s/ Jeffrey I. Golden



DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
11/16/2018                                                             Jeffrey I. Golden



                                                          INSTRUCTIONS

            The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
  all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
  jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
  lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
  proceeding.

           A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
  Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
  Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
  completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
  information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of pleadings
  or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is largely self-
  explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented by an
  attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.
